Citation Nr: 0104917	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-25 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to November 
1968.

The current appeal arose from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO, in pertinent part, 
denied entitlement to an evaluation in excess of 30 percent 
for PTSD.  



Although the veteran previously requested a hearing before a 
travel Member of the Board of Veterans' Appeals (Board) at 
the RO when he submitted his substantive appeal in December 
1999, he subsequently withdrew such request by letter dated 
in January 2000.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  PTSD is currently manifested by nightmares, flashbacks, 
intrusive thoughts, difficulty with controlling anger, 
depressed mood, irritability, and difficulty sleeping.

2.  PTSD is not productive of occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service records discloses that the veteran 
trained and served as a rifleman with the United States 
Marine Corps in Vietnam.  He veteran awarded the Purple 
Heart.  Service connection has also been granted for 
residuals of a gunshot wound of the right hand with fusion of 
the right carpometacarpal joint.

Associated with the claims file are VA treatment records 
dated during the late 1990's including references to the 
veteran's adjustments in view of his physical and psychiatric 
symptoms and disorders.  In June 1997 he was seen with 
complaints of PTSD symptomatology, specifically increased 
nightmares and irritability.  On examination he was alert and 
fully oriented.  He reported poor sleep with difficulty 
getting to sleep with frequent awakening secondary to 
nightmares of his Vietnam experience.  There was no evidence 
of psychotic or delusion thinking.  Insight and judgment were 
described as good.  Memory was grossly intact, but 
concentration was reportedly poor.  The diagnosis was PTSD.  

The veteran filed a claim of entitlement to service 
connection for PTSD in August 1997.

The veteran was accorded a VA mental disorders examination in 
December 1997.  On examination he was described as a nice 
cooperative gentlemen in no acute distress.  He was fully 
oriented.  His verbal abilities were described as normal and 
there was no evidence of speech impediments.  There was no 
evidence in thought disturbance, form, or content.  He 
appeared somewhat anxious, tense, and had features of mild 
depression.  Insight and judgment were fair and there was no 
evidence of dementia.  The diagnoses were dysthymic and PTSD.  

In January 1998 the veteran was administered the Minnesota 
Multiphasic Personality Inventory (MMPI) in order to assess 
PTSD.  The results were determined to be invalid.  

In May 1998 the veteran was administered the MMPI and 
obtained a valid profile which was considered consistent for 
PTSD. 

The veteran was accorded a VA PTSD examination in May 1998. 
On examination he was described as cooperative and pleasant.  
Affect was constricted and mood was slightly irritable.  
Thought processes were logical with no bizarre ideation.  
Speech was reportedly normal in rate and volume.  The 
diagnosis was PTSD.  The Global Assessment of Functioning 
(GAF) was 61.  The examiner reported that the veteran had a 
meaningful interpersonal relationship with his wife, and was 
able to function well enough to keep his job.  However, his 
social avoidance, sleep problems, and irritability would be 
in the range of moderate as opposed to mild symptoms.  

In June 1998 the RO granted service connection for PTSD with 
an evaluation of 30 percent, effective July 23, 1997.  

A VA outpatient treatment record dated in November 1998 shows 
that the veteran was seen with complaints of depression.  It 
was noted that he presented for the first time in nearly a 
year.  He had been laid off from his job of six years.  He 
reported difficulty with sleep, depression, anxiety, and mood 
irritability.  The diagnosis was depression.  

A VA outpatient treatment record dated in February 1999 shows 
that the veteran was seen with complaints insomnia, severe 
social withdrawal, nightmares, irritability, and depression.  
The diagnosis was PTSD.  

The veteran was accorded a VA psychiatric examination in May 
1999.  On examination his speech was normal in tone and 
pressure, and regular in rate and rhythm.  His body movements 
were normal without dyskinesia.  He was described as 
cooperative.  He was described as alert and fully oriented.  
Memory was intact.  Abstraction and concentration were also 
intact.  Insight and judgment were fair.  

Fund of knowledge was adequate.  Mood was described as 
depressed.  Affect was full.  There was no evidence of 
psychomotor retardation or agitation.  There was no evidence 
of suicidal or homicidal ideations.   There was no evidence 
of paranoid ideation, delusions, or loose of associations.  
The diagnosis was PTSD.  GAF was 57.  

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord, justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2000).




The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a determination with regard to both 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).

A 100 percent disability evaluation is warranted for PTSD 
with total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent rating is assignable when occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent episodes of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks on a weekly basis or 
less often, chronic sleep impairment, mild memory loss such 
as forgetting names, directions, recent events, etc.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107).
Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by him as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A); see also McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the Board notes that the veteran has been 
given the opportunity to submit evidence pertinent to his 
appeal and he was afforded the benefit of a contemporaneous, 
comprehensive psychiatric examination.  The Board has not 
been made aware of any additional evidence which has not 
already been requested and/or obtained pertinent to the 
veteran's appeal.  Accordingly, the Board finds that the 
record is ready for appellate review.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  As set 
forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
and his representative have been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

In the instant case, the veteran's service-connected PTSD is 
currently evaluated as 30 percent disabling.  The Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent.  




The evidence of record does not show occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  In fact, the veteran's speech has 
consistently been described as normal.  His memory and 
judgment have been found to be intact, and he has also been 
noted to retain the ability to do abstract thinking.  
Moreover, his concentration is not impaired.  

The May 1999 examination revealed no evidence of impairment 
of thought process or communication, delusions or 
hallucinations, inappropriate behavior, suicidal or homicidal 
thoughts, memory loss or impairment.  The veteran did not 
display depression, anxiety, or impaired impulse control.  He 
was oriented to person, place, and time.  He was 
appropriately dressed and groomed.  

Medical examiners have not reported that the veteran has 
obsessional rituals which interfere with routine activities.  
No medical professional has stated that the veteran is 
illogical, obscure, or irrelevant.  In fact, he has 
consistently been described as oriented to time, person, 
place, and situation.  His thought processes have been 
described as free of loose associations.  

The Board notes that on the most recent examination a GAF of 
57 was reported.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (4th ed. 1994) (DSM-IV) adopted 
by the VA at 38 C.F.R. §§ 4.125, 4.130. 

A GAF of 51-60 indicates "moderate symptoms...OR moderate 
difficulty in social, occupational, or school functioning..." 
Id.  The record reflects that veteran has maintained a 
meaningful relationship with his wife for many years, and 
maintained gainful employment until 1998 when he was laid 
off.  This was not due to his psychiatric disability.  

As the criteria for the next higher evaluation of 50 percent 
for PTSD have not been met, the Board finds that an 
evaluation in excess of 30 percent is not warranted.  In this 
regard, no question has been presented as to which of two 
evaluations would more properly classify the severity of 
PTSD.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance is against the claim for an evaluation in 
excess of 30 percent for PTSD.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record, and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation, and while it did not discuss them at length, it 
is clear that it denied him an increased evaluation on this 
basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that PTSD has not required frequent inpatient 
care, and it has not markedly interfered with employment.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
PTSD.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

